Citation Nr: 0420672	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in St. Louis 
Missouri.  The veteran and his representative appeared before 
the undersigned Veterans Law Judge at a hearing at the RO in 
March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted written statements and recently 
testified as to inservice stressors, to include a time while 
in the Republic of Vietnam when his unit was enroute on a 
truck when they came across a group of soldiers who had 
uncovered some Vietnamese bodies and body parts.  Another 
incident described by the veteran occurred while in Hawaii.  
It involved soldiers sliding down a cable which crossed a 
body of water.  The veteran saw one soldier get struck in the 
head by the pulley resulting blood and brain matter all over 
the veteran as he helped rescue the soldier.  The claims 
folder includes a letter of commendation from the platoon 
leader which references the veteran rescuing the other 
soldier.  

VA medical records show treatment for psychiatric complaints 
to include dreams of rescuing the soldier from the water in 
Hawaii and seeing body parts in Vietnam with findings and 
diagnoses of major depression and PTSD symptoms.  However, 
the VA psychiatrist was not sure whether the veteran had 
PTSD.  VA medical records reference the veteran's continued 
counseling at the Vet Center.  In a March 2004 letter, a team 
leader at the East St. Louis Vets Center indicated that the 
veteran began treatment in March 1999 and was diagnosed PTSD 
with reference to Vietnam incidents.  However, records from 
East St. Louis Vet Center are not of record and it is not 
clear whether a psychiatrist at Vets Center provided the 
diagnosis.  Given the different diagnoses of record, the 
Board is unclear as to what stressors resulted in the 
diagnosis of PTSD.  

In view of the complexity of this question and in recognition 
of the fact that trained medical professionals must address 
the question, a comprehensive VA psychiatric examination is 
necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The AMC should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The AMC should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.

2.  Thereafter, the AMC should arrange 
for the veteran to be accorded an 
examination by a psychiatrist who has not 
previously examined him to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination.  
A.  If it is ascertained that a diagnosis 
of PTSD is appropriate (in conformity 
with DSM- IV (see 38 C.F.R. § 4.125(a)), 
the examiner should specify the 
stressor(s) found to be productive of 
PTSD and the remaining symptoms which 
meet the criteria to support the 
diagnosis of PTSD.  The examiner should 
also discuss the link, if any, between 
the current symptomatology and the 
inservice stressor(s).  All necessary 
special studies or tests should be 
accomplished.  
B.  If another psychiatric disorder, such 
as major depression, is diagnosed, the 
examiner should opine whether it is as 
least as likely as not that this 
psychiatric disorder is related to the 
veteran's service, including any 
incidents therein.  
C.  The opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

3. After completion of the above, the AMC 
should review the expanded record, to 
include all evidence received since the 
most recent statement of the case (SOC), 
and determine whether service connection 
for PTSD is warranted.  If the benefit 
remains denied, the AMC should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case (SSOC).  After they are afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




